Esci-iweiler, J.
(dissenting). Because I am convinced that a clear, definite, and express trust declared by Mrs. Woehler, recognized and assumed by her now deceased husband, has been thwarted, I must dissent in this case.
In 1920 Mrs. Woehler received some $6,000 from the estate of her father, the late Judge Goodland, this being substantially all of her separate estate. In 1921 she made her will providing for a gift of $5,000 to the appellant, Doris Goodland Roethke, who, since infancy, had been raised as though a child of Mr. and Mrs. Woehler, they having none of their own, and $1,000 for her sister, Edith Goodland Bartlett. The deceased husband knew of the contents of this will. In May, 1924, Mr. Woehler made his will providing for the income on $15,000 for the appellant and $1,000 for said Edith, the principal sum to be paid over in each case only on each reaching the age o.f fifty-five. In January, 1925, Mrs. Woehler invested $5,000 in a certain lot of bonds and about $1,000 in April for a bond of the Dodge Brothers. The deceased, knowing of the then existing provision in his own will for the two named persons, nevertheless clearly and expressly agreed to carry out the wishes of his wife as to her little property, she then apparently on her deathbed.
It is of course true that he had the right under the express wishes of his wife to use such $6,000 for his own purposes if needed, but in fact he did not need it and it remained intact, and such bonds, so received from his wife, are specifically included in the inventory of his estate.
Not having exercised the right his dying wife intended that he might, of subjecting such property to his needs, such restriction or condition so placed upon this particular property was clearly gone at the time of his death. He made no specific bequest of this property by any codicil to his will, so that there was, by him, no express act in repudiation of *305the solemn promise made by him to his dying wife that her purpose and intent as to this property shoüld be carried out for the two in whose welfare both husband and wife were so interested.
There was here a clear, definite, oral trust, accepted by the deceased, concerning specific property then and thereafter in existence in its specific form and possible of identification.
I can see no grounds upon which a court should deny its recognition.